Citation Nr: 0527809	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  04-25 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for the claimed residuals 
of cancer of the right breast.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August 1981 to August 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the RO.  


FINDINGS OF FACT


1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claim.  

2.  The veteran's cancer of the right breast is shown as 
likely as not to have had its clinical onset during her 
period of active duty service.  


CONCLUSION OF LAW

The veteran's disability manifested by the residuals of 
cancer of the right breast is due to disease or injury that 
was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken hereinbelow, no further assistance in developing 
the facts pertinent to this limited matter is required at 
this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including malignant tumors 
(e.g., cancers), may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In this case, the veteran was diagnosed with cancer of the 
right breast in January 2001, following reports of a right 
breast mass for approximately nine months.  This diagnosis 
was confirmed by biopsy in the same month, and the veteran 
underwent a lumpectomy and axillary dissection of the right 
breast in March 2001.  Following radiation treatments and 
findings of a recurrence, the veteran underwent a right 
mastectomy in September 2002.  

Subsequently, the veteran's oncologist, indicated in a 
November 2003 statement that there was a gap of exactly five 
years and nine months between her discharge from service and 
her breast cancer diagnosis.  

The doctor indicated that it was conceivable that the veteran 
had breast cancer during the time that she was in the 
military, although the disease had gone undiagnosed, because 
"[i]t normally [took] breast cancer six to eight years 
before you [could] see or feel it."

Similarly, in a December 2003 VA gynecological examination 
report, a VA doctor reviewed the submitted opinion and found 
that it was "possible" that the veteran "more likely than 
not" had breast cancer during service.  This examiner 
reiterated assertions advanced by the private doctor.  

Given this evidence, the Board finds that it is at least as 
likely as not the veteran's cancer of the right breast was 
present during service.  

Both the veteran's doctor and the VA examiner from December 
2003 have confirmed that this time frame of onset is a 
distinct possibility and backed up this opinion by noting 
that a six to eight year time period between onset and 
detection was normal.  

There is no evidence of record, medical or otherwise, to 
suggest the contrary, and the Board is fully aware that the 
private doctor is an oncologist and well-qualified to provide 
a competent opinion as to the nature and etiology of breast 
cancer.  

After resolving all doubt in the veteran's favor under 
38 U.S.C.A. § 5107(b), the Board concludes that her cancer of 
the right breast was incurred in service.  

Accordingly, service connection for the residuals of cancer 
of the right breast is warranted, and this claim is granted 
in full.  




ORDER

Service connection for the residuals of cancer of the right 
breast is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


